UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2264



WILLIAM LEE RICHARDSON, JR.,

                                            Plaintiff - Appellant,

          versus


F AND M BANK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-01-721-2)


Submitted:   December 20, 2001         Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se. Kathy Santa Barbara,
LAYVA, BITTORF & SANTA BARBARA, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order denying relief on his civil complaint.   We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we deny Richardson’s motions to proceed in forma pauperis and

dismiss this appeal on the reasoning of the district court.     See

Richardson v. F and M Bank, No. CA-01-721-2 (S.D.W. Va. Oct. 10,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2